45 F.3d 425NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Stephanie DONALD, Plaintiff Appellant,v.ALAMANCE COUNTY BOARD OF EDUCATION;  Sandy Dixon;  JerryDoss;  A. M. Primm;  Kent Davis;  Eric Crissman,individually and in their capacities as members of theAlamance County Board of Education, Defendants Appellees.
No. 94-1803.
United States Court of Appeals, Fourth Circuit.
Argued December 5, 1994.Decided January 4, 1995.

1
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Russell A. Eliason, Magistrate Judge.  (CA-92-710-2)


2
ARGUED:  Terry Goodwin Harn, Chapel Hill, NC, for appellant.  Martin Nesbitt Erwin, Smith, Helms, Mulliss & Moore, L.L.P., Greensboro, NC, for appellees.  ON BRIEF:  Paul H. Ridge, Ridge, Holley & Morris, Graham, NC, for appellees.


3
M.D.N.C.


4
AFFIRMED.


5
Before HALL and MURNAGHAN, Circuit Judges, and LAY, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation.

PER CURIAM

6
Stephanie Donald brought this action alleging that the school board of Alamance County, North Carolina, violated 42 U.S.C. Sec. 1983 and N.C. Gen.Stat. Sec. 115C-325(m)(2) by terminating her employment on May 26, 1992, at the conclusion of her first year as a probationary teacher of choral music at East Alamance High School.  The magistrate granted summary judgment to the school board on Donald's federal claims and dismissed the state claims without prejudice so that Donald could refile them in state court.  Donald appeals.*


7
We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated in the magistrate's memorandum opinion.  Donald v. Alamance County Board of Education, et al., No. CA-92-710-2 (M.D.N.C., May 10, 1994).

AFFIRMED


*
 See 28 U.S.C.A. Sec. 636(c)(3) (1993) (authorizing direct appeals from civil judgments entered in the district court by United States magistrates presiding with consent of the parties)